NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 GEIRY L. MATHIS,
                 Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2016-1226
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-314, Judge Mary J. Schoelen.
                ______________________

                Decided: April 12, 2016
                ______________________

   GEIRY L. MATHIS, Home, PA, pro se.

    JESSICA COLE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., MARTIN
F. HOCKEY JR.; BRIAN D. GRIFFIN, MEGHAN ALPHONSO,
Office of General Counsel, United States Department of
Veterans Affairs, Washington, DC.
                 ______________________
2                                      MATHIS V. MCDONALD




Before PROST, Chief Judge, LOURIE and TARANTO, Circuit
                       Judges.
PER CURIAM.
    Geiry L. Mathis (“Mathis”) appeals from a decision of
the United States Court of Appeals for Veterans Claims
(the “Veterans Court”) remanding certain of his claims to
the Board of Veterans’ Appeals (the “Board”) and affirm-
ing the Board’s rejection of other claims. See Mathis v.
McDonald, No. 14-0314, 2015 WL 5255331 (Vet. App.
Sept. 10, 2015); see also Resp’t’s App. (“R.A.”) 1–23. For
the reasons that follow, we affirm in part and dismiss in
part.
                      BACKGROUND
     Mathis served on active duty in the U.S. Army from
June 1968 to September 1969, and suffered a gunshot
wound to the left side of his head during combat in the
Republic of Vietnam. Mathis’s attempts to receive disa-
bility benefits for that injury are chronicled in his three
prior appeals to this Court, see Mathis v. McDonald, 625
F. App’x 539 (Fed. Cir. 2015); Mathis v. Shinseki, 484
F. App’x 565 (Fed. Cir. 2012); Mathis v. Shinseki, 494
F. App’x 78 (Fed. Cir. 2012); accordingly, we only detail
the history relating to the present appeal.
     In May 1989, the Board issued a decision denying
Mathis a disability rating in excess of 10% for tinnitus
with headaches. R.A. 6. Mathis moved to revise that
rating in March 2007 on the basis of clear and unmistak-
able error (“CUE”). R.A. 7. Mathis alleged that the Board
should have rated his tinnitus and headaches separately,
that the Board should also have given him a rating for
tinnitus in each ear, and that the VA committed malfea-
sance in denying his claims. R.A. 7.
   The Board denied those claims in 2007, but the Veter-
ans Court vacated and remanded the Board’s decision
MATHIS V. MCDONALD                                      3



because the Board did not separately address each allega-
tion of CUE, and the court did not agree with the Board’s
conclusion that Mathis simply disputed the manner in
which the Board weighed the evidence. R.A. 7. In 2010,
the Board again dismissed Mathis’s CUE claims as dis-
puting the Board’s weighing of the evidence. R.A. 8. The
Veterans Court again vacated the Board’s dismissal of
Mathis’s CUE claims and remanded, again determining
that the Board had not adequately explained why
Mathis’s claims amounted to no more than a dispute over
the weighing of evidence. R.A. 9.
    Mathis also sought benefits for post-traumatic stress
disorder (“PTSD”) in a parallel line of cases. In November
1987, and again in May 1989, the Board denied service
connection for PTSD, concluding that the necessary
symptoms were not shown by the medical evidence. R.A.
6. In July 1995, the regional office (“RO”) reopened
Mathis’s claim and awarded service connection for PTSD,
with a 100% disability rating effective January 31, 1994,
later made effective as of January 20, 1991. R.A. 6–7.
Mathis has since alleged that he made claims for service
connection for PTSD in 1983 and 1985, and that those
claims remain unadjudicated. R.A. 7–8.
    In December 2013, the two lines of cases converged in
a Board decision finding no CUE in the two 1989 deci-
sions. Specifically, the Board found that there was no
CUE in denying a rating in excess of 10% for tinnitus
with headaches, not assigning two separate ratings for
bilateral tinnitus, not assigning a separate rating for
headaches, and denying earlier service connection for
PTSD. R.A. 9.
    The Veterans Court reversed the Board’s finding that
there was no CUE in not giving Mathis a separate rating
for headaches, but remanded to the Board for the deter-
mination whether correct application of the governing
regulations would have changed the outcome. R.A. 13.
4                                      MATHIS V. MCDONALD




The Veterans Court also determined that the Board failed
to address Mathis’s allegations of malfeasance, despite
those allegations having been “twice remanded . . . for the
Board to adjudicate.” R.A. 14–15. Therefore, the Veter-
ans Court again remanded the claim for the Board’s
consideration. R.A. 15. The Veterans Court affirmed,
however, the Board’s determinations that the 1989 gov-
erning regulations did not provide for a separate rating
for tinnitus for each ear, that Mathis was awarded the
maximum disability rating for tinnitus, that there was no
CUE in the Board’s 1989 denial of service connection for
PTSD, and that the 1983 and 1985 PTSD claims were not
unadjudicated because they were subsumed in Mathis’s
adjudicated 1987 claim. R.A. 15–21.
    Mathis timely appealed, seeking to invoke our juris-
diction under 38 U.S.C. § 7292.
                       DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. We may review a Veterans
Court decision with respect to the validity of a decision on
a rule of law or the validity or interpretation of any stat-
ute or regulation that was relied upon by the Veterans
Court in making its decision. Id. § 7292(a). Unless a
constitutional issue is presented, we have no jurisdiction
to review questions of fact or the application of a law or
regulation to a particular set of facts. Id. § 7292(d)(2).
    We begin with the issue decided by the Veterans
Court adverse to Mathis and involving the interpretation
of a regulation. The Veterans Court determined that the
regulations in 1989 provided a maximum of 10% disability
rating for tinnitus, and that there was no legal basis on
which to award separate ratings for tinnitus in each ear.
R.A. 15. We see no error in the interpretation made by
the Veterans Court. Indeed, we have already upheld the
Secretary’s interpretation of the regulations as providing
a single rating for tinnitus, and a maximum disability
MATHIS V. MCDONALD                                        5



rating of 10%. Smith v. Nicholson, 451 F.3d 1344, 1450–
51 (Fed. Cir. 2006).
    Mathis next argues that the Veterans Court erred in
finding that the Board’s denial of his 1987 PTSD claims
adjudicated his 1983 and 1985 claims because the 1983
and 1985 claims were different from the 1987 claims.
Appellant’s Br. 3. This argument does not challenge the
interpretation of a regulation or statute, however, and
instead challenges the manner in which the Veterans
Court applied established law to the facts of his 1983,
1985, and 1987 PTSD claims. Accordingly, that issue is
beyond our jurisdiction. See 38 U.S.C. § 7292(d)(2).
Moreover, Mathis’s disagreement with the Veteran’s
Court’s affirmance of the 1989 denial of service connection
for PTSD merely challenges the application of law to
facts, and similarly is beyond our jurisdiction.
    Mathis also argues that the Veterans Court misinter-
preted 38 C.F.R. §§ 3.105(a), 4.1, 4.2, and 4.7, which are
respectively directed to the effect of a reversed Board
decision, the requirements for a disability rating, the
interpretation of examination reports, and the impact of
two possible ratings for the same disability. Review of his
allegations, however, reveals that Mathis is in fact chal-
lenging the manner in which the Board or the Veterans
Court applied those regulations to the facts of his case.
Livingston v. Derwinski, 959 F.2d 224, 225 (Fed. Cir.
1992) (“[T]he mere recitation of a basis for jurisdiction by
party or a court[ ] is not controlling; we must look to the
true nature of the action.”). Accordingly, those issues are
also outside of our jurisdiction.          See 38 U.S.C.
§ 7292(d)(2).
    Mathis also appears to be frustrated with the Veter-
ans Court’s decision to remand his headache and malfea-
sance claims to the Board for further proceedings, and
asks us to instead reverse the Board so that his case does
not undergo further proceedings on remand. Appellant’s
6                                      MATHIS V. MCDONALD




Br. 7–8. Mathis’s frustration is understandable, as his
claims have been remanded to the Board several times
before, only to be inadequately addressed. His malfea-
sance allegation, for example, is being remanded to the
Board for the third time. Nevertheless, this court only
reviews remand orders where (1) there is a clear and final
decision on a legal issue that (a) is separate from the
remand proceedings, (b) will directly govern the remand
proceedings or, (c) if reversed by this court, would render
the remand proceedings unnecessary; (2) the resolution of
the legal issues adversely affects the party seeking re-
view; and (3) there is a substantial risk that a remand
would moot the issue. Williams v. Principi, 275 F.3d
1361, 1364 (Fed. Cir. 2002). Mathis has not made the
required showing, and so we cannot disturb the remand
order.
    Mathis also raises numerous other arguments neither
presented to nor decided by the Veterans Court. For
example, Mathis argues that there was CUE in a 1979
rating decision and that other previous PTSD claims are
unadjudicated; he also asks us to order the Secretary to
adjudicate a total disability individual unemployability
claim. Some or all of these arguments involve claims not
presented to the Board in the matters before the Veterans
Court, and hence outside that court’s jurisdiction. See
Ledford v. West, 136 F.3d 776, 779 (Fed. Cir. 1998). In
any event, we generally do not consider issues neither
presented to nor decided by the Veterans Court, Forshey
v. Principi, 284 F.3d 1335, 1355–58 (Fed. Cir. 2002) (en
banc), superseded on other grounds by statute, Veterans
Benefits Act of 2002, Pub. L. No. 107-330, § 402, 116 Stat.
2820, 2832, and we see no reason to depart from that
practice here.
    Finally, Mathis also alleges that his constitutional
rights were violated by inadequate medical exams and by
his PTSD claims not being adequately addressed. The
Veterans Court found that most of Mathis’s constitutional
MATHIS V. MCDONALD                                      7



allegations were “mere assertions of constitutional impro-
priety without legal support.” R.A. 21. The Veterans
Court only addressed Mathis’s argument that his due
process rights were violated by the failure to adjudicate
the 1983 and 1985 PTSD claims, finding that there was
no violation because the claims were addressed in the
1987 decision. We agree that there was no due process
violation as to the 1983 and 1985 PTSD claims because
they were subsumed in and therefore adjudicated by the
Board’s 1987 decision. Moreover, Mathis’s attempts to
characterize his arguments “as constitutional in nature
does not confer upon us jurisdiction that we otherwise
lack.” Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir.
1999).
                      CONCLUSION
    We have considered Mathis’s remaining arguments,
but find them unpersuasive. For the foregoing reasons,
this appeal is affirmed in part and dismissed in part.
    AFFIRMED IN PART, DISMISSED IN PART